UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-01236 DWS Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2014(Unaudited) DWS Strategic Equity Long/Short Fund Shares Value ($) Long Positions 100.4% Common Stocks 84.7% Consumer Discretionary 19.9% Auto Components 3.6% American Axle & Manufacturing Holdings, Inc.* (a) Faurecia Goodyear Tire & Rubber Co. (a) Koito Manufacturing Co., Ltd. Automobiles 0.4% Volkswagen AG (Preferred) Diversified Consumer Services 0.1% LifeLock, Inc.* Hotels, Restaurants & Leisure 2.7% Aramark Caesars Entertainment Corp.* Domino's Pizza, Inc. (a) McDonald's Corp. Sands China Ltd. SeaWorld Entertainment, Inc. Wyndham Worldwide Corp. Household Durables 3.1% Harman International Industries, Inc. (a) Taylor Wimpey PLC Media 4.2% CBS Corp. "B" (a) Cineplex, Inc. Comcast Corp. "A" DISH Network Corp. "A"* ITV PLC Loral Space & Communications, Inc.* Mediaset SpA* Sirius XM Holdings, Inc.* Tribune Co.* Walt Disney Co. (a) Multiline Retail 0.9% Dollar General Corp.* (a) Don Quijote Holdings Co., Ltd. Specialty Retail 4.0% CST Brands, Inc. (a) Dick's Sporting Goods, Inc. Emperor Watch & Jewellery Ltd. Group 1 Automotive, Inc. (a) Home Depot, Inc. Sanrio Co., Ltd. Signet Jewelers Ltd. The Gap, Inc. Tiffany & Co. United Arrows Ltd. Via Varejo SA (Units)* Textiles, Apparel & Luxury Goods 0.9% Carter's, Inc. Cie Financiere Richemont SA (Registered) Coach, Inc. Hermes International Consumer Staples 6.6% Beverages 3.0% AMBEV SA Anheuser-Busch InBev NV (ADR) Brown-Forman Corp. "B" (a) Diageo PLC (ADR) PepsiCo, Inc. Food & Staples Retailing 2.2% Costco Wholesale Corp. (a) Lenta Ltd. REG S, (GDR)* SUPERVALU, Inc.* Sysco Corp. Wal-Mart Stores, Inc. Food Products 1.0% Kellogg Co. Lindt & Spruengli AG (Registered) 25 Oceana Group Ltd. Household Products 0.4% Colgate-Palmolive Co. Energy 11.1% Energy Equipment & Services 7.9% Baker Hughes, Inc. (a) Cameron International Corp.* (a) National Oilwell Varco, Inc. Oil States International, Inc.* (a) Technip SA Oil, Gas & Consumable Fuels 3.2% Anadarko Petroleum Corp. Atlas Energy LP Cabot Oil & Gas Corp. Denbury Resources, Inc. Gulf Coast Ultra Deep Royalty Trust* Kinder Morgan, Inc. Linn Energy LLC Matador Resources Co.* Parsley Energy, Inc. "A"* PBF Logistics LP* QEP Resources, Inc. SandRidge Energy, Inc.* Financials 11.4% Capital Markets 1.4% Daiwa Securities Group, Inc. E*TRADE Financial Corp.* KKR & Co. LP Lazard Ltd. "A" THL Credit, Inc. Commercial Banks 3.4% China Construction Bank Corp. "H" Chongqing Rural Commercial Bank "H" Citigroup, Inc. Erste Group Bank AG JPMorgan Chase & Co. Lloyds Banking Group PLC* Mizuho Financial Group, Inc. Piraeus Bank SA* Wells Fargo & Co. (a) Consumer Finance 0.8% Ally Financial, Inc.* Navient Corp.* SLM Corp. Diversified Financial Services 1.3% GT Capital Holdings, Inc. IntercontinentalExchange Group, Inc. Moody's Corp. (a) Insurance 1.3% American International Group, Inc. Assured Guaranty Ltd. Heritage Insurance Holdings, Inc.* Insurance Australia Group Ltd. Real Estate Investment Trusts 1.3% Chimera Investment Corp. (REIT) Gaming and Leisure Properties, Inc. (REIT) New Residential Investment Corp. (REIT) Newcastle Investment Corp. (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Real Estate Management & Development 1.7% Altisource Portfolio Solutions SA* Daiwa House Industry Co., Ltd. Gagfah SA* Mitsubishi Estate Co., Ltd. Realogy Holdings Corp.* Thrifts & Mortgage Finance 0.2% Ocwen Financial Corp.* Health Care 3.8% Biotechnology 0.0% BioCryst Pharmaceuticals, Inc.* Health Care Equipment & Supplies 0.8% Ansell Ltd. Becton, Dickinson & Co. Health Care Providers & Services 1.2% Brookdale Senior Living, Inc.* Fresenius SE & Co. KGaA McKesson Corp. Mediclinic International Ltd. Life Sciences Tools & Services 0.3% Thermo Fisher Scientific, Inc. Pharmaceuticals 1.5% Actavis PLC* Bayer AG (Registered) Teva Pharmaceutical Industries Ltd. (ADR) Zoetis, Inc. Industrials 14.9% Aerospace & Defense 3.9% Exelis, Inc. (a) Rolls-Royce Holdings PLC* Safran SA TransDigm Group, Inc. Triumph Group, Inc. Air Freight & Logistics 1.9% FedEx Corp. (a) United Parcel Service, Inc. "B" (a) Airlines 0.9% American Airlines Group, Inc.* Japan Airlines Co., Ltd. United Continental Holdings, Inc.* Building Products 0.8% Daikin Industries Ltd. Fortune Brands Home & Security, Inc. Commercial Services & Supplies 0.3% KAR Auction Services, Inc. Electrical Equipment 1.1% General Cable Corp. (a) Sensata Technologies Holding NV* Industrial Conglomerates 0.4% Alliance Global Group, Inc. Machinery 4.0% Allison Transmission Holdings, Inc. Flowserve Corp. Harsco Corp. (a) Kurita Water Industries Ltd. Pall Corp. Rexnord Corp.* Sulzer AG (Registered) Timken Co. Toro Co. Professional Services 0.2% Nielsen NV Road & Rail 1.3% J.B. Hunt Transport Services, Inc. Union Pacific Corp. (a) Trading Companies & Distributors 0.0% HD Supply Holdings, Inc.* Transportation Infrastructure 0.1% BBA Aviation PLC Information Technology 5.3% Internet Software & Services 0.7% eBay, Inc.* Telecity Group PLC TrueCar, Inc.* IT Services 2.7% AtoS Convergys Corp. Itochu Techno-Solutions Corp. MasterCard, Inc. "A" (a) Semiconductors & Semiconductor Equipment 0.6% SunEdison Semiconductor Ltd.* SunEdison, Inc.* SunPower Corp.* Software 0.6% Monitise PLC* Technology Hardware, Storage & PeripheralsTecv 0.7% Apple, Inc. Materials 10.9% Chemicals 6.3% Airgas, Inc. (a) Cytec Industries, Inc. (a) Eastman Chemical Co. Ecolab, Inc. (a) Kuraray Co., Ltd. Lanxess AG Monsanto Co. Taminco Corp.* (a) The Sherwin-Williams Co. W.R. Grace & Co.* (a) Construction Materials 0.5% Anhui Conch Cement Co., Ltd. "H" Caesarstone Sdot-Yam Ltd. HeidelbergCement AG Containers & Packaging 3.6% Nampak Ltd. Owens-Illinois, Inc.* (a) Pact Group Holdings Ltd.* Metals & Mining 0.5% Anglo American PLC Glencore PLC Telecommunication Services 0.3% Diversified Telecommunication Services 0.3% Vivendi SA Utilities 0.5% Independent Power & Renewable Eletricity Producers 0.2% Infinis Energy PLC* Water Utilities 0.3% Cia de Saneamento Basico do Estado de Sao Paulo Total Common Stocks (Cost $179,043,963) Cash Equivalents 15.7% Central Cash Management Fund, 0.05% (b) (Cost $34,042,311) % of Net Assets Value ($) Total Long Positions (Cost $213,086,274) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $213,086,274.At May 31, 2014, net unrealized appreciationfor all securities based on tax cost was $4,795,514.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,516,808 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $721,294. Shares Value ($) Common Stocks Sold Short 36.4% Consumer Discretionary 1.4% Media 0.3% British Sky Broadcasting Group PLC Metropole Television SA Multiline Retail 0.4% Takashimaya Co., Ltd. Textiles, Apparel & Luxury Goods 0.7% LVMH Moet Hennessy Louis Vuitton SA Swatch Group AG (Bearer) Consumer Staples 0.6% Food Products 0.6% B&G Foods, Inc. Danone SA Want Want China Holdings Ltd. Energy 1.1% Energy Equipment & Services 0.9% FMC Technologies, Inc. John Wood Group PLC Technip SA TGS Nopec Geophysical Co. ASA Oil, Gas & Consumable Fuels 0.2% Inpex Corp. Financials 0.2% Commercial Banks 0.2% Intesa Sanpaolo SpA Industrials 2.9% Air Freight & Logistics 0.4% CH Robinson Worldwide, Inc. Airlines 0.4% ANA Holdings, Inc. Building Products 0.5% LIXIL Group Corp. Machinery 0.7% Colfax Corp. Deere & Co. Professional Services 0.2% DKSH Holding AG Trading Companies & Distributors 0.7% Bunzl PLC ITOCHU Corp. MSC Industrial Direct Co., Inc. "A" Information Technology 0.3% IT Services 0.3% International Business Machines Corp. Western Union Co. Materials 0.3% Chemicals 0.3% BASF SE Telecommunication Services 0.2% Diversified Telecommunication Services 0.2% Telefonica Deutschland Holding AG Utilities 0.2% Multi-Utilities 0.2% Centrica PLC Total Common Stocks Sold Short (Proceeds $15,425,391) Exchange-Traded Funds Sold Short 29.2% Energy Select Sector SPDR Fund Lyxor UCITS ETF Euro Stoxx 50 SPDR S&P rust SPDR S&P MidCap rust Vanguard FTSE Europe Fund Total Exchange-Traded Funds Sold Short (Proceeds $61,678,209) Total Positions Sold Short (Proceeds $77,103,600) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. (a) All or a portion of these securities are pledged as collateral for short sales. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt FTSE: Financial Times and the London Stock Exchange GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt As of May 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 11/21/2014 State Street Bank and Trust EUR USD 6/18/2014 State Street Bank and Trust GBP USD 6/18/2014 State Street Bank and Trust EUR USD 1/20/2015 State Street Bank and Trust GBP USD 6/19/2014 State Street Bank and Trust JPY USD 8/20/2014 State Street Bank and Trust HKD USD 8/20/2014 State Street Bank and Trust ZAR USD 8/20/2014 State Street Bank and Trust GBP USD 8/20/2014 State Street Bank and Trust BRL USD 8/20/2014 State Street Bank and Trust CHF USD 6/18/2014 State Street Bank and Trust USD GBP 6/19/2014 95 State Street Bank and Trust Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 8/20/2014 State Street Bank and Trust USD ZAR 8/20/2014 State Street Bank and Trust USD EUR 11/24/2014 State Street Bank and Trust EUR USD 11/24/2014 State Street Bank and Trust AUD USD 8/20/2014 State Street Bank and Trust EUR USD 8/20/2014 State Street Bank and Trust CAD USD 8/20/2014 State Street Bank and Trust USD NOK 8/20/2014 State Street Bank and Trust USD CHF 8/20/2014 State Street Bank and Trust Total unrealized depreciation Currency Abbreviations AUD Australian Dollar BRL Brazilian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP Great British Pound HKD Hong Kong Dollar JPY Japanese Yen NOK Norwegian Krone USD United States Dollar ZAR South African Rand Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(c) $ $ $
